Title: From Alexander Hamilton to John Holker, [29 January 1789]
From: Hamilton, Alexander
To: Holker, John


[New York, January 29, 1789]
I certify that I am willing and do hereby accept the brief reposed in me as a Commissioner by virtue of a certain instrument bearing date the thirty first day of December in the year one thousand seven hundred and Eighty Eight made between Daniel Parker by his Attorney Andrew Craigie John Holker William Duer Samuel Rogers by the said Andrew Craigie Royal Flint and divers Creditors of the parties of the first second & third parts in New York January 29th 1789.

Alexander Hamilton
To John Holker Esqr.or whomsoever it may Concern

